DETAILED ACTION
The Final Office Action mailed 2/12/2021 omitted rejections under 35 USC § 112 and is hereby VACATED in favor of this corrected Final Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1, 3-5, 7-16 and 18-20 are currently pending.  Claim 2, 6 and 17 are canceled.  Claim 1 is amended.  Claims 3, 4, 5, 12 and 18-20 are withdrawn as being drawn to a non-elected species or invention.  
Claims 1, 7-11 and 13-16 are examined on their merits in light of the elected species.   


Information Disclosure Statement
The Information Disclosure Statements filed August 6, 2020 have been reviewed.  

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  


Rejections Maintained/New Rejections
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


a.  The rejection of claims 1, 7-11 and 13-16 as indefinite in reciting “from about 10 wt% to about 20% of a detersive surfactant comprising a) from about 3 wt% to about 10 wt% of gel network surfactant and b) a co-surfactant, wherein the co-surfactant is selected from the group consisting of non-sulfated versions of anionic surfactants . . ” in claim 1 because the phrase is confusing is maintained.   
The phrase “from about 10 wt% to about 20% of a detersive surfactant comprising a) from about 3 wt% to about 10 wt% of gel network surfactant and b) a co-surfactant, wherein the co-surfactant is selected from the group consisting of non-sulfated versions of anionic surfactants . . ” is confusing because the phrase is not defined by the instant claims or any other claims and the specification does not provide a way of ascertaining exactly what is meant by it.  As a result, one of ordinary skill in the art would not be reasonably apprised of what exactly is being referred to by this phrase in claim 1.   
	It is not clear whether the recitation of “non-sulfated versions” refer only to the anionic surfactants or to all of the surfactants listed in the claim.  If the recitation of “non-sulfated 
	Claims 7-11 and 1-16 are rejected by virtue of their dependency on claim 1.

b.  Claims 1, 7-11 and 13-16 are rejected as indefinite because claims 1, 10 and 13 recite the limitation "the gel network surfactant" (e.g., claim 1 second to last line, claim 13 line 2) or “gel network surfactant” (claim 10).  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites  0.01% or more of a gel network surfactant selected from isethionates, betaine, betaine derivatives and mixtures thereof (lines 6-9), and the claim also recites a detersive surfactant comprising from about 3 wt% to about 10 wt% of gel network surfactant.  Thus, it is unclear which gel surfactant network is being referenced.  
For example, does “the gel network surfactant” (in the 2nd to last line of the claim) refer to the 0.01% or more gel network surfactant or the about 3 wt% to about 10 wt% gel network surfactant of the detersive surfactant?  This confusion has rendered claim 1 indefinite.
 


Claims 1, 7-11 and 13-16 are rejected under AIA  35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claims contain subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
The response filed 8/6/2020 introduces NEW MATTER into the claims.  The new limitations in claim 1 of “the ratio of the gel network surfactant to co-surfactant is from about 1:4 to about 1:1” does not have clear support in the specification and claims as filed.  In the originally filed 
Additionally, it does not appear that there is sufficient support for a detersive surfactant that comprises the gel network surfactant.  A detersive surfactant and a gel network surfactant appear as separate embodiments in the disclosure (see pages 14 -15 of the instant specification for gel network surfactant and page 4 of the instant specification for detersive surfactant) and they are then combined for the personal care composition. 
Thus, one skilled in the art would not understand that applicant was in possession of the currently claimed invention.  New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).
Obviousness is not the standard for the addition new limitations to the disclosure as filed.   It is noted that entitlement to a filing date does not extend to subject matter, which is not disclosed, but would be obvious over what is expressly disclosed. Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977).  

New claim 1 recites limitations, which were not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in amended claim 1 which did not appear in the specification, as filed, introduce new concepts and  
Claims 7-11 and 13-16 are rejected by virtue of their dependency on claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

The rejection of claims 1, 7-11 and 13-16 under 35 U.S.C. 103 as being unpatentable over Johnson et al. US 2006/0269501 (11/9/2006) in view of Khalil et al. CA2143558 (8/29/1996) is maintained.    
Johnson et al. (Johnson) teaches shampoo compositions that comprise (a) from about 5% to about 50% of one or more detersive surfactants, by weight of the shampoo composition; .  (See Abstract).  Johnson thus teaches a shampoo that contains a dispersed gel network, water, a surfactant and a fatty alcohol.  (See Abstract and Johnson claim 1).  
A shampoo is called for in instant claim 14.  The fatty alcohol can be combination of stearyl alcohol and cetyl alcohol as called for in claim 9. (See claim 1).  Stearyl alcohol has 18 carbons as called for in instant claim 1.  Cetyl alcohol is a fatty alcohol with 16 carbon atoms as called for in instant claim 1. The detersive surfactant is present in an amount of about 5 to 50% which overlaps with the about 5% or more called for in claim 6 and also overlaps with the from about 5 to about 30% by weight called for in claim 10. (See Johnson claim 1).  The detersive surfactant can be an isethionate as called for in instant claim 1. (See Johnson claims 3 and 11).
The composition can also comprise fatty esters as called for in instant claim 7. (See claim 12).  The composition can comprise preservatives as called for in instant claim 8. (See [0071]).   The composition can also comprise cationic polymers such as guar gum derivatives as called for in instant claim 11. (See [0076]).  
The fatty alcohol can be present in an amount of about 0.5% or more.  When combined with 5% of the detersive surfactant this overlaps with the from about 1% to about 10% of the fatty alcohol and the surfactant as called for in instant claim 13 and also overlaps with the from about 5% to about 30% called for in instant claim 10.
Johnson teaches that its shampoo composition can deliver superior wet and dry conditioning benefits without interfering with cleansing efficacy, as well as being more storage stable than prior art shampoo compositions. (See [0009-0010]).
Johnson also teaches shampoo compositions which are free and substantially free of sulfates as called for in instant claim 17 and also substantially free of sulfated surfactants as called for in instant claim 1 if surfactants that were not sulfated surfactants were chosen for the 
 Khalil et al. (Khalil) teaches a sulfate free shampoo that contains surfactants that are not sulfonated such a cocamidoethyl betaine. (See Abstract and page 1, lines 5-15 and claim 3).  Khalil teaches that sulfate surfactants irritate the skin and eyes in the concentrations commonly used in shampoos. (See Khalil page 1, lines 5-15).  Khalil teaches cocamidoethyl betaine as a non-sulfonated surfactant in an amount of about 3 to 11%.  (See claims 1 and 3).
With respect to claim 1, 5 to 50% isethionate taught by Johnson and 3 to 11% cocoamidoethyl betaine taught by Khalil overlaps with the from about 1:4 to about 1:1 (1:1 specifically) if 5% is chosen for the amounts of surfactants. 
It would be prima facie obvious for one of ordinary skill in the art at the time of the invention making the Johnson shampoo to select an isethionate surfactant and cocamidoethyl betaine surfactant as taught by Khalil and to avoid sulfates in order to have a hair shampoo that does not irritate the skin and eyes as taught by Khalid.  It would have been obvious at the time of the invention to combine two known surfactants based on a common function. (See MPEP 2144.06).  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).
With respect to claims 15 and 16 Johnson teaches that shampooing removes oil from the hair but Johnson is silent on whether the shampoo removes more oil from hair than a similar personal care composition formed without the dispersed gel network. (See [0005]).  With 
Given this the claimed composition appears to be the same as the prior art, absent a showing of unapparent differences, it would appear that the shampoo composition of Johnson in view of Khalil would meet the limitations of the claims.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and functional characteristics of the claimed cosmetic composition.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed composition is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The rejection of claims 1, 7-11 and 13-16 on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-6 of Johnson et al. U.S. Patent  No. 8361448 in view of Khalil et al. CA2143558 (8/29/1996) is maintained.   
Although the claims are not identical, they are not patentably distinct from each other because the instant claims are directed to a substantially sulfate free shampoo composition comprising an isethionate surfactant and a dispersed gel network containing stearyl alcohol and cetyl alcohol, and water.    
Claims 1 and 3-6 of U.S. Patent No. 8361448 are also directed to a shampoo composition comprising an isethionate surfactant and a dispersed gel network containing stearyl alcohol and cetyl alcohol, and water.    
The shampoo composition claimed in U.S. Patent No. 8361448 differs from that of the instant claims in that it does not require a substantially sulfate free shampoo.  This deficiency is made up for with the teachings of Khalil et al.     
The teachings of Khalil are described supra. It would have been obvious to one of ordinary skill in the art making the shampoo composition of U.S. Patent No. 8361448 to  avoid sulfates in order to have a hair shampoo that does not irritate the skin and eyes as taught by Khalid. 


Response to Arguments
            Applicants’ comments on August 6, 2020 have been fully considered and are not found to be persuasive for the reasons provided herein.  

Applicants assert that the Examiner has failed to show that a skilled artisan would have had any motivation to modify Johnson as cited in the manner suggested in the Office Action.  Applicants also assert that the Examiner has filed to consider each element of the claims.
Applicants assert that the Office Action has failed to point to any disclosure in the cited references which would teach or suggest how to form a dispersed gel network that comprises isethionate and betaines, which is a surfactant that is free of sulfates.  It can be difficult to formulate a composition without sulfates that continues to lather well and deliver the desired cleaning benefits, the Office Action has failed to point to disclosure that would suggest to one of skill in the art the modifications to arrive at the claimed invention.    Applicants also argue that to the extent that the claimed material are cited in any of the references, Applicants assert that the references simply list material as possible additives in disparate hair care compositions.  Therefore, the rationale the Office Action supplied is that of an “obvious to try” arguments that courts have found insufficient to show obviousness.  
Applicants also assert that the Office Action fails to offers a rationale for selecting and combining possible additives in disparate hair care compositions, and improper hindsight reconstructions has been used.   
Applicants request to hold the double patenting rejection in abeyance until there is an indication of allowability of claims.  
Applicants’ arguments have been considered and are not found to be persuasive.  
Unfortunately, Applicants’ amendments have not clarified the surfactant language.  The question still remains whether (as posed in the rejection) the 3 wt% to about 10 wt% supposed to be the amount of both the isethionate surfactant and the co-surfactant or are they each supposed to have a weight of about 3 wt% to about 10 wt%.  What are non-sulfonated versions of anionic surfactants and cationic surfactants.  Are they anionic surfactant that just do not contain sulfur or have they had their sulfur containing groups removed somehow?  This 
Applicants’ assertion that the Examiner has failed to show that a skilled artisan would have had any motivation to modify Johnson as cited in the manner suggested in the Office Action is simply incorrect.  As stated in the rejection, It would be prima facie obvious for one of ordinary skill in the art at the time of the invention making the Johnson shampoo to select an isethionate surfactant and cocamidoethyl betaine surfactant as taught by Khalil and to avoid sulfates in order to have a hair shampoo that does not irritate the skin and eyes as taught by Khalid.  It would have been obvious at the time of the invention to combine two known surfactants based on a common function. (See MPEP 2144.06).  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).
Respectfully, Applicants’ assertion that the Examiner has failed to consider each element of the claims is also incorrect.  In the rejection above, the teachings of each element of the claims has been identified.  These teachings, with the exception of the motivation for why a skilled artisan would choose non-sulfate surfactants, are all found in the primary reference of Johnson.
Applicants’ assertion that the Office Action has failed to point to any disclosure in the cited references which would teach or suggest how to form a dispersed gel network from isethionate and betaines, but this is not found to be persuasive since this is well within the skill of the ordinarily skilled artisan who is a skilled formulator.  When a gel is taught and an and claimed.  
Applicants’ argument that a skilled artisan would not have found it obvious to pick and choose elements from the cited document to arrive at the claimed invention without using the claims as a guide, an argument that hindsight has been used in crafting the rejection, is found to be unpersuasive.  Applicants’ assertion that the Examiner is using impermissible hindsight is not found to be persuasive because Applicants still are not addressing or rebutting the motivations for combining the references that have been clearly set forth in the rejections.  It should be emphasized that the motivation need not be the same as Applicants, as long as there is motivation and all the elements of the claims are taught, as they are in this instance. 
It is not an adequate rebuttal to simply say that to the extent that the claimed material are cited in any of the references, Applicants assert that the references simply list material as possible additives in disparate hair care compositions.  It is not “obvious to try” when the elements are taught in the references and there has been a clearly identified motivation for combining the teachings as there is the rejections detailed above.  
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  
Thus Applicants’ arguments do not take into account the normal desire of scientists or artisans to improve upon what is already generally known.  
KSR, 550 U.S. at 410, 82 USPQ2d at 1397.  “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 409, 82 USPQ2d at 1396.  
Additionally, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Examiner does not rely on upon improper hindsight reasoning because the rejection takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure.
Applicants request to hold the double patenting rejection in abeyance until there is an indication of allowability of claims is noted.  Applicant is reminded that a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).  Thus, the double patenting rejection is maintained for reasons of record as no action regarding this rejection has been taken by applicants at this time.


Conclusion
No claims are allowed.  

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/SARAH  CHICKOS/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619